Citation Nr: 1454009	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  07-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, including degenerative disc disease (DDD) of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD


Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran had active military service from September 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In May 2014, the Board remanded this claim for a medical opinion.  A medical opinion was obtained in July 2014.  However, the Board finds that further development is needed prior to adjudicating the Veteran's claim.  Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 VA examination report, the examiner indicated that the Veteran had been receiving social security disability benefits until he reached retirement age.  The Veteran's SSA records are not associated with the claims file. As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.

2. Thereafter, readjudicate the issue on appeal. If the claim remain denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



